The judgment of the court was pronounced by
Preston, J.
The plaintiff has instituted this suit, as curator of the estate of John M. Bell.
The defendant excepted to the suit, on the ground, that at the time of instituting it, there had been made no order of court, appointing the plaintiff curator of BelVs succession.
The plaintiff'produced a copy of letters of curatorship granted to him. The defendant offered the clerk and former clerk of the district court, as witnesses, who proved, that no order had been made in the succession of Bell, appointing the plaintiff curator. The curatorship of the estate, could only be granted by an order of court. Code, 1113, 1114. When the existence of the order was denied, it was incumbent on the plaintiff to have shown it. In default of his doing so, the defendant has shown, by the best evidence of which the matter is susceptible, that no such order exists. He was entitled to offer the evidence. It does not contradict the letters of curatorship; but shows, that they were issued without authority, and in error.
The judgment of the district court is affirmed, with costs.